657Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to comment filed on 10/20/21. The claims are not amended.  Claims 1,5-7,9,11-19,21-23,25-27 are pending.  
The previous rejection over Wiesenberger ( EPO 55448881) as the primary reference is withdrawn because applicant submits a written translation to show the teaching away of anaerobic fermentation.
A new ground of rejection is as followed.
Claim Rejections - 35 USC § 112
Claims 1,5,13,14,21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The claim recites a method for reducing the saccharide content in a concentrate and step d recites “ wherein a juice concentrate with reduced saccharide content is produced”.  However, there is no parameter or step in the claim that actually recites the saccharide reducing step.  The claim recites “ fermenting” but there is no recitation of anything resulting or taking place during fermentation to characterize the actual reduction of saccharide.  The same issue is found in the contacting steps c and d.  The claim recites contacting with an adsorber but there is no recitation of what is taking place during the steps to define a reduction in saccharide.  The recitation of “ with reduced saccharide content” is vague and indefinite because there is no comparative basis.  Reduced in comparison to what?  Furthermore, the claim recites the steps of fermenting and two contacting steps but there is no step in which the juice concentrate is actually isolate to quantify  the saccharide content 
Claim 5 is vague and indefinite.  The claim recites “ after step d has been carried out, the gaseous composition resulting from step d is used.  However, step d in claim 1 does not set forth that gaseous composition is formed.  It is unclear if the gaseous composition is the same as the one in step c or some other formed gaseous composition. 
Claim 13 has the same problem as claim 1 with respect to the anaerobic fermentation and steps b,d and being carried out simultaneously.
Claim 14 has the same problem as claim 13. 
Claim 21 is vague and indefinite.  The claim recites that the gaseous composition is bubbled and dispersed into the juice concentrate.  The claim depends from claim 1 which recites steps b,c and d to be carried out simultaneously for a time.  It is unclear how bubbling will maintain the fermenting under anaerobic conditions as bubbling is indicative of inclusion of oxygen and air.
In claim 26, the recitation of “ the storage stability” does not have antecedent basis because claim 1 does not recite any storage stability.  It is not clear what storage stability the claim is referring to.  The limitation of “ increased compared to the storage stability of the initial juice concentrate” is vague and indefinite because claim 1 does not set forth any parameter of storage stability of the initial juice concentrate or the juice concentrate.  It is further unclear because the juice concentrate is not set forth be an isolate component after contacting with gaseous composition and adsorber.
Claim Rejections - 35 USC § 103
Claims 1, 5-7,9,11-19,21-23,25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugenbholtz ( 2015/0320099) in view of Henderson ( 2010/0040728), Zavrel ( CA 2783682) and Berrebi ( 6472009)
For claim 1, Hugenbholtz discloses a method for reducing saccharide content in fruit juice concentrate. The method comprise the steps of fermenting the juice concentrate with yeast or bacteria to reduce the carbohydrate including glucose, fructose, maltose etc… Propagation of fermenting bacteria can proceed under anaerobic conditions whereby oxygen is depleted from the growth environment.  Hugenbholts discloses following fermentation, a raw fermented fruit juice composition with reduced concentration of fructose is provided.  Following fermentation, one or more post fermentation processing steps can be used such as filtration, centrifugation etc.. Ingredients can processed or purified through certain specified techniques including at least physical processes, fermentation and enzymolysis.  Appropriate processes and purification techniques include absorption,adsorption etc..  The fruit juice include those disclosed in paragraph 0007.  For claim 6, Hugenbholtz discloses the microorganism is selected from yeast and bacteria.  For claim 23, Hugenbholtz discloses adding water and flavoring to the fermented raw juice to make fermented beverage.  For claims 1 and 25, Hugenbholtz does not disclose forming Marllard reactions compounds or having flavor and color of Maillard reactions.  Thus, the product meets the limitation of claims 1 and 25. 
( see paragraphs 0006-0013,0027,0033,0037-0039,0052-0053,0055,0062-0066)
Hugenbholtz does not teach the initial saccharide content of the juice concentrate, contacting with gaseous composition, contacting with an absorber having the molar ratio and pore diameter as in claim 1, the feature of claim 5, the type of zeolite as in claim 7, the adsorber as in claim 9, the characteristics as in claims 11-19,21,22,26,27.
2/Al2O3 ratio from 200 to 1,000 (page 7, paragraph 2). 
According to Zavrel et al. and as exemplified in Example 2, gas stripping (step c) and adsorption (step d), occur when a solution with a known ethanol concentration is fed and then stripped continuously (page 8, paragraph 3). For instance, in Example 2, a gas stream is passed through a column packed with zeolite (page 17, Example 2- paragraph 1). Furthermore, Zavrel et al. also disclose that in the continuous mode, sugar is simultaneously reacted to form ethanol and at least one portion of this ethanol is removed by gas stripping (page 5, In situ stripping, paragraph 2). The temperature of the fermenter during fermentation is between 10°C and 100°C, preferably between 10 and 50°C, and the adsorption and in-situ removal of the ethanol from the fermentation solution take place at a temperature that does not exceed the temperature of the ethanol-carrier gas mixture upon discharge from the fermentation solution (page 4, last paragraph; page 6, paragraph 5; page 7, last 2 paragraphs; and claim 4). 
Berrebi et al. teach a process for removing alcohol from an alcoholic beverage such as wine, by passing the alcoholic beverage through a solid substance such as zeolite that has pores whose diameter allows only ethyl alcohol (ethanol) to pass through and fixes said alcohol by adsorption (abstract; column 1, lines 6-15; claim 1). Berrebi et al. further discuss a process for the creation of wine, wherein yeasts or enzymes react with grape juice to transform the sugars in the grape juice into ethyl alcohol (column 3, lines 440-55). The process of Berrebi et al. teach removing the alcohol (ethanol and other 
Henderson et al. teach a method of reducing endogenous sucrose levels in fruit juice beverages ([0001] and [0006]). According to Henderson et al., the initial sucrose level in concentrated orange juice may be about 20 to 45 (w/v)%, such as 25 to 40 (w/v)% [0040]. 
The saccharide content of juice concentrate can vary depending on the degree of concentration and the type of fruits.  For instance, lemon would be expected to have different saccharide content from apple.  It would have been an obvious matter of choice to select juice with any varying saccharide content.  For instance, it would have been obvious to select concentrated fruit juice as shown in Henderson when desiring to reduce the saccharide content of orange use. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	In paragraph 0037, Hugenholtz discloses the fermentation is carried out to reduce the saccharide content without producing substantial quantities of alcohol.  This disclosure indicates that alcohol is generated during fermentation.  Hugenholtz also discloses that processing including adsorption can be carried out for purification.  Both Hugenholtz and Zavrel et al. teach methods that comprise fermenting a sugar containing solution wherein alcohol is generated. It would have been obvious to remove the alcohol of Hugenholtz using the alcohol/ethanol removal process of Zavrel et al. This would incorporate the steps of contacting the juice concentrate of Hugenholtz which still comprises alcohol after fermentation with a gaseous composition (i.e. in-situ gas stripping) and contacting the gaseous composition comprising alcohol with a zeolite adsorber with a SiO2/Al2O3 ratio from 200 to 1,000. 
2/Al2O3 molar ratio as recited in claims 1, and 16-19, Hugenholtz in view of Zavrel et al. teach a SiO2/Al2O3 ratio that overlaps with the respective claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) 
	Regarding the limitation of claim 1 wherein steps b), c) and d) are carried out simultaneously for at least a time, Zavrel et al. disclose that the solution with a known ethanol concentration is fed and then stripped continuously when referring to gas stripping and adsorption [0046]. Because Zavrel et al. also disclose that in the continuous mode, separate and distinct steps can occur simultaneously, one of ordinary skill in the art would have expected that the process of Hugenholtz in view of Zavrel et al., when operated in a continuous mode, would be capable of having the in-situ gas stripping and the adsorption occur simultaneously at least for a time. Furthermore regarding step b), since Zavrel et al. clearly disclose that in the continuous mode, sugar is simultaneously reacted to form ethanol and at least a portion is removed by gas stripping, one of ordinary skill in the art would have also expected the fermentation step (step b) to be carried out simultaneously with the gas stripping and the adsorption at least for a time. “[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C) 
	Given Hugenholtz. in view of Zavrel et al. suggest carrying out fermentation and alcohol removal simultaneously as taught by Zavrel et al., it would have also been obvious to conduct the fermentation, gas stripping, and adsorption steps of the modified Hugenholtz under the conditions taught by Zavrel et al. As previously recited above, Zavrel et al. teach temperature conditions that are preferably between 10 and 50°C throughout the process (page 4, last paragraph; page 6, paragraph 5; page 7, last 2 paragraphs; and claim 4).

Both Hugenholtz and Berrebi et al. teach fermented alcohol containing beverages. Given that Berrebi et al. teach that zeolite with openings that are around 6 to 7 angstroms are capable of removing ethanol from a fermented beverage solution, it would have been obvious to use zeolite with a pore diameter in this size range in order to remove the alcohol/ethanol from the juice concentrate of Hugenholtz. This is because Berrebi et al. teach that zeolite with a pore size diameter greater than 5 angstroms, such as 6 to 7 angstroms, is suitable for separating and/or removing alcohol/ethanol. 
	Regarding claims 5 and 22,  Hugenholtz as modified by Henderson et al.,  Zavrel et al. and Berrebi et al. teach the method as recited above with respect to claim 1, comprising gas stripping ethanol/alcohol from the fermented juice concentrate and adsorbing the ethanol/alcohol onto a zeolite adsorber material, wherein the process can be continuous. It is the examiner’s stance that a continuous process suggests repetition. Therefore, the process of the modified Wiesenberger et al. which can be continuous reasonably suggests, wherein after the adsorption step, the gaseous composition is repeatedly contacted with the juice concentrate as recited in claim 5. 
	Moreover, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C) Given that Zavrel et al. teach gas stripping which removes the ethanol, one of ordinary skill in the art would have been motivated to repeat the steps of the modified Wiesenberger et al. in which the juice concentrate is contacted with the gaseous composition in order to ensure that the ethanol/alcohol is completely removed. 
Furthermore, with respect to claim 22, because Zavrel et al. disclose that in the continuous mode, separate and distinct steps can occur simultaneously, a continuous process of the modified Wiesenberger would suggest that the adsorber simultaneously contacts the juice concentrate and the gaseous composition.
	Regarding claim 7, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein zeolite is used. According to Zavrel et al., zeolites of the beta or MFI type are especially preferred (page 7, paragraph 2). Thus, it would have been obvious to use these type of zeolites in order to remove the alcohol according to the method of Wiesenberger as modified by Zavrel et al.
	 Regarding claim 9, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein zeolite is used. According to Zavrel et al., the gas stream leaving the fermenter is guided through one or more columns filled with one or more kinds of adsorbents, wherein at least one of the columns contains a zeolite (page 6, last paragraph; page 7, paragraph 1). Other suitable adsorbents are silica, bentonites, and silicates (page 6, last paragraph; page 7 paragraph 1). Given that Wiesenberger in view of Zavrel et al. suggests that the gas stripping may be carried out with more than one adsorbent in addition to the preferred zeolite, it would have been obvious to also use another suitable adsorbent such as the ones disclosed above. 
	Regarding claims 11-14, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein the continuous process allows each of the steps including gas stripping, adsorption, and even fermentation to be carried out simultaneously at least for a time. In addition, Zavrel et al. disclose that the adsorber materials may be contained in one of more columns, preferably 2 to 6, and wherein these columns may be operated in series or in parallel (page 8, paragraph 4). 
	Regarding claim 21, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein the sugar is simultaneously reacted to form ethanol by fermentation and wherein the ethanol is removed by gas stripping (Zavrel page 5, In situ stripping, paragraph 2). Furthermore, Zavrel et al. also disclose that in order to achieve efficient gas striping in the fermenter, which can be a loop-type bubble column, fine bubbles of the carrier gas are 2 produced during fermentation, through the juice concentrate of the modified Wiesenberger in order to ensure that the alcohol is efficiently removed. 
	Regarding claim 26, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein a fruit juice concentrate with reduced sugar/saccharides is produced.	Moreover, given that Hugenholtz as modified by Zavrel et al. and Berrebi et al. teach each of the claimed limitations as recited in the method of claim 1, the method of the prior art would have been expected to produce a juice concentrate with increased storage stability compared to the storage stability of the initial juice concentrate as claimed. 
	Regarding claim 27, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1. As previously recited, Zavrel et al. teach a process that can be operated in the continuous mode. Therefore, it would have been obvious to carry out the method of Wiesenberger as modified by Henderson et al., Zavrel et al., and Berrebi et al. as a continuous process in order to reduce the processing time and allow for repetition in order to ensure that all the alcohol is removed from the juice concentrate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,5-7,9,11-19,21-23,25-27 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for teaching or matter specifically challenged in the argument.  The new reference to Hugenholtz teaches anerobic fermentation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 11, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793